COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Texas Children’s Hospital, Relator

Appellate case number:      01-19-00142-CV

Trial court case number:    2017-49635

Trial court:                165th District Court of Harris County

       This Court’s February 15, 2019 Order on Motion granted the motion filed by relator
Baylor College of Medicine (“BCOM”) to stay the bench trial in the underlying trial court
cause number 2017-49635, pending disposition of its mandamus petition, and requested a
response. BCOM’s petition seeks to compel the respondent trial judge to rule on its
pending motion to dismiss for failure to timely serve an expert report, pursuant to Texas
Civil Practice and Remedies Code § 74.351.

        On March 1, 2019, relator, Texas Children’s Hospital (“TCH”), BCOM’s co-
defendant in the trial court, filed a similar mandamus petition also seeking to compel the
respondent trial judge to rule on its pending motion to dismiss for failure to timely serve
an expert report, pursuant to Texas Civil Practice and Remedies Code § 74.351, in the same
underlying trial court cause number 2017-49635. Relator TCH has filed a Rule 52.3(j)
certification, appendix, and a sword record with its petition, and stated that no record of
testimony was made at the May 3, 2018 hearing on relator’s motions, and no exhibits were
filed at that hearing either. See TEX. R. APP. P. 52.3(j), (k), 52.7(a)(1), (2).

       Accordingly, the Court requests a response to the petition for writ of mandamus by
any real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be
filed within 20 days from the date of this order. See TEX. R. APP. P. 2, 52.4.

      It is so ORDERED.
Judge’s signature: _____/s/ Justice Evelyn V. Keyes____
                   x Acting individually      Acting for the Court
Date: _March 5, 2019_____________________